Citation Nr: 1145740	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  05-31 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an increased disability rating for lower back disability, currently diagnosed as lumbar spondylosis and lumbar strain with history of mechanical low back pain, currently rated as 40 percent disabling.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to February 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal originally from an April 2004 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  This case was previously before the Board in December 2009, when it was remanded for additional development.

The Veteran testified at a Board hearing in September 2009.  A transcript of that hearing is of record.

The Board notes that the Veteran's August 2011 written correspondence appears to express an intention to raise a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  The issue of entitlement to service connection for PTSD is hereby referred to the RO/AMC for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's December 2009 remand directed that the RO/AMC should take appropriate steps to obtain the Veteran's records in the custody of the Social Security Administration (SSA).  The appropriate steps to obtain such records were completed, and in January 2010 VA received a substantial quantity of medical and adjudicative records from the SSA pertaining to the Veteran.  The records were received on CD-ROM and printed out for review in the claims file.  The Board has reviewed the printouts as well as the CD-ROM itself in ascertaining the nature and relevance of the information received from SSA.

Among the hundreds of pages in the document set obtained from SSA are some references to back problems both in the SSA documents dealing with the Veteran's claim as well as some of the medical records.  However, the primary focus of the obtained SSA records is upon carpal tunnel syndrome and related problems.  More importantly, as it turns out, the set of records obtained from SSA features documents generated generally from the year 2000 through the first half of 2006.

Significantly, the Veteran has contended that these SSA records are not the correct complete set of the pertinent SSA records available, and the Veteran contends that the obtained set of records does not accurately reflect his reportedly successful claim for SSA benefits for a back disability.  The Veteran's April 2011 statement asserts that "I applied for social security in 2007 and was granted social security in 2008, due to my spinal injury."  The Board was unable to locate documentation in the obtained SSA records corresponding to the Veteran's assertion.

In support of his assertion, the Veteran (as well as the office of a member of Congress assisting the Veteran in this matter) has submitted copies letters from SSA addressed to the Veteran; one of these letters is dated in May 2011 and expressly states that the Veteran was determined to have become disabled in December 2006 and is "CURRENTLY RECEIVING SOCIAL SECURITY DISABILITY BENEFITS DUE TO A DISORDER OF THE BACK AND DEGENERATIVE (MUSCULOSKELETAL)."  This obviously indicates that, at some point after the most recent documents in the SSA records VA has already obtained, the Veteran had a new claim for SSA disability benefits successfully processed with an SSA determination that he was disabled by the severity of a back disability as of December 2006.  Thus, there appears to be pertinent evidence and adjudicative documentation in the possession of SSA that remains unassociated with the claims file.

The Board observes that the May 2011 letter shows two entries for "Claim Number."  One claim number consists of the Veteran's Social Security Number followed by an "A," while the other claim number consists of the Veteran's Social Security Number followed by "DI."  In contrast, the batch of SSA records already obtained for the claims file appears to be associated a claim number that is simply the Veteran's Social Security Number, unappended.  The Board is unable to determine whether this may suggest that the Veteran was assigned multiple claim numbers, perhaps causing some confusion in the retrieval of his complete SSA record set.

In any event, it is apparent to the Board that the batch of SSA records obtained in January 2010 does not contain the complete set of records now indicated to be in SSA custody pertaining to this claim for VA benefits.  The obtained SSA records generally feature evidence concerning carpal tunnel syndrome and related disability, and they cover a period only through the first half of 2006; there is now evidence indicating that the Veteran was granted SSA disability benefits for a back disability determined to have become disabling in December 2006.  The obtained set of SSA records do not reflect the apparently more recent adjudication leading to the grant of SSA disability benefits for a back disability.

The Board is compelled to find that the Veteran has provided documentation indicating that there remain yet additional pertinent adjudicative and medical records in the custody of SSA which were not included in the set of documents obtained from SSA for inclusion in the claims file so far.

The United States Court of Appeals for Veterans Claims has indicated that medical records upon which an award of Social Security disability benefits has been predicated are relevant to VA claims for service connection and an increased rating.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Efforts to obtain such records should be accomplished.  The duty to assist is particularly applicable to records which are known to be in the possession of the Federal Government, such as military service department and SSA records.  See Counts v. Brown, 6 Vet. App. 473 (1994); see also Martin v. Brown, 4 Vet. App. 136, 140 (1993) (in deciding a claim for an increased rating, the SSA's decision is 'pertinent' to a determination of a veteran's ability to engage in substantially gainful employment, quoting Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992)).  Thus, the Board must obtain all of the records pertaining to the SSA decision as such records may be relevant to this claim for VA benefits.  See Collier v. Derwinski, 1 Vet. App. 413 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all of the Veteran's pertinent VA medical records that have been generated since the last RO/AMC update of the set of VA treatment records in the claims-file, to ensure that an up-to-date set of the Veteran's VA treatment records is associated with the claims file.

2.  The RO/AMC should attempt to obtain the Veteran's remaining outstanding Social Security Administration (SSA) records, to include both administrative records associated with any claim(s) for disability benefits, as well as medical records relied upon.

The Board notes that a set of the Veteran's SSA records were already obtained and associated with the claims file in January 2010.  However, the Veteran has produced a copy of May 2011 correspondence from SSA that appears to indicate that additional outstanding SSA records exist pertaining to a grant of SSA benefits for a back disability deemed to have begun in December 2006 (a date more recent than the period that appears to be covered by the set of SSA records already obtained); the Veteran has asserted that he filed a claim in 2007 which resulted in a grant of such benefits in 2008.  The RO/AMC's new request for these SSA records should include a copy of the May 2011 SSA letter that the Veteran has submitted to help identify the specific benefits determination for which documentation appears to be lacking.

It is imperative that the RO obtain a response from the Social Security Administration.  If the Social Security Administration reports that there has been no corresponding disability claim made or that the Veteran's remaining outstanding Social Security records cannot be located or have been destroyed, then formal documentation to that effect should be added to the claims-file.

3.  After completion of the above, the RO/AMC should review the expanded record and determine if the benefits sought are warranted.  This is to include consideration of an extraschedular evaluation 38 C.F.R. § 3.321(b)(1) (2011) and to also consider a total rating based on individual unemployability under 38 C.F.R. § 4.16(b).  If any benefit sought remains denied, the Veteran and his representative should then be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


